Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 1 of 7 - Page ID#: 1077



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY
                        NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00117 (WOB-CJS)


 JOHN DOES 1 THROUGH 10                                       PLAINTIFFS

 VS.                     MEMORANDUM OPINION AND ORDER

 DEBORAH HAALAND, ET AL.                                      DEFENDANTS


       This matter is before the Court on various motions to dismiss

 (Docs. 10, 26, 38, 39, 47, 50, 65), a motion to remand by plaintiffs

 (Doc. 34), and a motion for admission pro hac vice (Doc. 62).               The

 Court has reviewed these motions and concludes that oral argument

 is unnecessary.

                                    Analysis

       A. Removal

       The Court first notes that this matter was properly removed

 by defendant Elizabeth Warren pursuant to 28 U.S.C. § 1442(a)(1),

 which provides, in part, that any officer or agency of the United

 States may remove an action from state court when sued “for or

 relating to any act under color of such office.”             This statute is

 construed broadly and, where its requirements are satisfied, the

 right to removal is absolute.        Willingham v. Morgan, 395 U.S. 402,

 405 (1969).
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 2 of 7 - Page ID#: 1078



       As a member of Congress, Warren is an “officer of the United

 States.”    See Hill Parents Ass’n v. Giamo, 287 F. Supp. 98, 99 (D.

 Conn. 1968).

       Second, in order to satisfy the “under color of such office”

 requirement, Warren need only demonstrate a “causal connection”

 between    her    official    position     and   the     claim   against   her.

 Willinghan, 395 U.S. at 409.          Here, it is abundantly clear that

 Warren’s statement posted via her official Twitter account on a

 matter of national interest — an incident on the National Mall

 with perceived political ramifications — was meant to communicate

 her position on the event as an elected representative. See, e.g.,

 Giamo, 287 F. Supp. At 100 (removal proper under 28 U.S.C. § 1442

 as defendant Congressman was acting under color of office when

 making allegedly libelous statement to media).

       Finally, Warren has asserted a colorable federal defense of

 sovereign immunity, as next discussed.

       Therefore, removal was proper, and plaintiffs’ motion to

 remand on this basis is not well taken.

       B. Sovereign Immunity

       Both Warren and defendant Deborah Haaland, who is a United

 States    Representative     from   New    Mexico,     raise   the   defense   of

 sovereign immunity to plaintiffs’ claims against them.

       It is axiomatic that the United States may not be sued without

 its consent and that the existence of consent is a prerequisite

                                        2
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 3 of 7 - Page ID#: 1079



 for jurisdiction. U.S. v. Mitchell, 463 U.S. 206, 212 (1983).

 Sovereign immunity “extends to agencies of the United States” or

 “federal officers [acting] in their official capacities.” Whittle

 v. United States, 7 F.3d 1259, 1262 (6th Cir. 1993).

       On the other side of the sovereign immunity coin is the

 Federal Tort Claims Act (FTCA). The FTCA functions as a limited

 waiver to sovereign immunity. F.D.I.C. v. Meyer, 510 U.S. 471, 475

 (1994). In fact, if acting “within the scope of employment,” the

 FTCA is the exclusive remedy for claims against employees of the

 United States. 28 U.S.C. § 2679(b)(1).

       If the FTCA applies, then the plaintiff must first exhaust

 administrative remedies before proceeding against the defendant.

 28 U.S.C. § 2675(a). The plaintiff must first present their claim

 to the “appropriate federal agency”; the plaintiff can then proceed

 after six months have passed or if the claim is denied. Id.

       The Federal Employees Liability Reform and Tort Compensation

 Act, commonly known as the Westfall Act, authorizes the Attorney

 General to certify that the federal employee acted “within the

 scope of his or her office or employment” at the time of the

 incident giving rise to the claim. 28 U.S.C. § 2679(d)(1)-(3).

       If   the   Attorney    General    so   determines,     or   a   court   so

 determines after the Attorney General refuses to certify, then the

 United States is substituted in as the party-defendant and the

 federal employee is dismissed from the suit. Id. However, the

                                        3
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 4 of 7 - Page ID#: 1080



 United States specifically did not waive sovereign immunity as to

 several types of torts, including libel and slander. 28 U.S.C §

 2680(h). Thus, a plaintiff in this situation is effectively without

 a remedy. See United States v. Smith, 499 U.S. 160 (1991).

       Thus, the crux of the issue for the applicability of the FTCA

 is whether the party was acting within the scope of her office or

 employment. For purposes of the Westfall Act, a “determination of

 whether an employee was acting within the scope of employment is

 a question of law, not fact, made in accordance with the law of

 the   state    where    the   conduct    occurred.”    Henson    v.   National

 Aeronautics and Space Admin., 14 F.3d 1143, 1147 (6th Cir. 1994);

 28 U.S.C. § 1346(b)(1)(“…in accordance with the law of the place

 where the act or omission occurred.”).

       In Kentucky, “scope of employment” is a determination that

 focuses on the “motive of the employee in determining whether he

 or she was acting within the scope of employment.” Patterson v.

 Blair, 172 S.W.3d 361, 369 (Ky. 2005). The employee acts within

 the scope of his employment when his “purpose, however misguided,

 is wholly or in part to further the master's business.” Id. at

 366. “Thus, if the servant “acts from purely personal motives ...

 which [are] in no way connected with the employer's interests, he

 is considered in the ordinary case to have departed from his

 employment, and the master is not liable.” Id.



                                         4
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 5 of 7 - Page ID#: 1081



        The Kentucky Supreme Court has also held that “to be within

 the scope of its employment, the conduct must be of the same

 general nature as that authorized or incidental to the conduct

 authorized.” Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 566–67

 (6th Cir. 2008) (quoting Osborne v. Payne, 31 S.W.3d 911, 915 (Ky.

 2000)).

        The   Court   concludes     that       the   challenged    statements   by

 defendants Warren and Haaland — whether one agrees with them or

 finds them objectionable — are communications intended to convey

 the politicians’ views on matters of public interest to their

 constituents.      As such, the statements were made within the scope

 of defendants’ employment as elected representatives.

        Courts from a variety of jurisdictions have so concluded in

 similar circumstances.          See, e.g., Wuterach v. Murtha, 562 F.3d

 375, (D.C. Cir. 2009); Williams v. United States, 71 F.3d 502,

 506-07 (5th Cir. 1995); Chapman v. Rahall, 399 F. Supp.2d 711,

 714-15 (W.D. Va. 2005); Council On American Islamic Relations,

 Inc.   v.    Ballenger,   366    F.   Supp.2d       28,   31-32   (D.D.C.   2005);

 Operation Rescue Nat’l v. United States, 975 F. Supp. 92, 107-08

 (D. Mass. 1997).

        For these reasons, plaintiffs have failed to identify any

 waiver of sovereign immunity for their claims against defendants

 Warren and Haaland.       These defendants must therefore be dismissed.



                                           5
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 6 of 7 - Page ID#: 1082




         C. The Remaining Defendants

         After reviewing the pending motions to dismiss filed by

 defendants other than Warren and Haaland, the Court concludes that

 it should decline to exercise its supplemental jurisdiction over

 the claims against them.

         Under the provisions of 28 U.S.C. § 1367(c), the Court “may

 decline to exercise supplemental jurisdiction over a claim” if it

 “raises a novel or complex issue of State law,” or if “the district

 court    has    dismissed    all   claims   over   which   it   has   original

 jurisdiction.” 28 U.S.C. § 1367(c)(1), (3).

         These motions raise unique issues of state law, including

 application of the Kentucky long-arm statute and state libel law.

 Further, given the early stage of the proceedings, these matters

 are better left to the state court where this Court no longer has

 any federal issues before it.

         Therefore, having reviewed this matter, and the Court being

 advised,

         IT IS ORDERED that:

         (1)    The motions to dismiss by defendants Warren and Haaland

                (Docs. 10, 38) motion (Doc. 27) be and are hereby,

                GRANTED on the basis that the claims against them are

                barred by sovereign immunity under the Federal Tort

                Claims Act;

                                        6
Case: 2:19-cv-00117-WOB-CJS Doc #: 80 Filed: 11/05/19 Page: 7 of 7 - Page ID#: 1083



       (2)    The remaining motions to dismiss (Docs. 26, 39, 47, 50,

              65) be, and are hereby, DENIED AS MOOT;

       (3)    Plaintiffs’ motion to remand (Doc. 34) be, and is hereby,

              DENIED on the grounds stated therein;

       (4)    The motion for admission pro hac vice (Doc. 62) be, and

              is hereby, DENIED AS MOOT;

       (5)    The Court, pursuant to 28 U.S.C. § 1367(c)(1), hereby

              DECLINES TO EXERCISE ITS SUPPLEMENTAL JURISDICTION over

              the remaining defendants; and

       (6)    This matter be, and is hereby, REMANDED TO KENTON CIRCUIT

              COURT.

       This 5th day of November 2019.




                                        7
